Citation Nr: 0924221	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-28 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1968, and 
from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2005.  In June 2008, the veteran canceled a 
Board videoconference hearing request.  The remaining issue 
on appeal was previously remanded in November 2008.  That 
remand also included the issue of entitlement to an increased 
rating for chronic pain syndrome, left foot, currently 
assigned a 30 percent evaluation, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999), which requires that where an 
NOD has been filed with regard to an issue, and an SOC has 
not been issued, the appropriate Board action is to remand 
the issue to the RO for issuance of an SOC.  The Veteran was 
furnished an SOC dated March 9, 2009, and he did not perfect 
the appeal with the timely submission of a substantive appeal 
within 60 days.  Accordingly, the Board finds that this issue 
is not on appeal.  In this regard, although the Veteran's 
representative presented arguments on that issue on May 28, 
2009, the 60 day period had already expired, and when 
submitting additional evidence in April 2009, the Veteran 
stated that it referred to the issue addressed in the March 
2009 SSOC.  Moreover, the Veteran is currently in receipt of 
the maximum rating applicable for left foot disorders, under 
the amputation rule, which provides that the combined rating 
for disabilities of an extremity cannot exceed the rating for 
an amputation at the elective level, were an amputation to be 
performed.  38 C.F.R. § 4.68 (2008); see Moyer v. Derwinski, 
2 Vet. App. 289, 292 (1992).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are chronic 
pain syndrome of the left foot, rated 30 percent disabling, 
left knee degenerative joint disease, rated 20 percent 
disabling, ingrown toenail of the left great toe, rated 10 
percent disabling, and left ankle strain, rated 
noncompensable; he has received a number of injections of 
cortisone to treat symptoms of these conditions.

2.  Diabetes mellitus first became manifest years after 
service, and is not etiologically related to service or to 
service-connected left knee, foot, great toe, and ankle 
disabilities.  

3.  Cortisone injections administered to treat symptoms of 
service-connected disabilities did not cause diabetes 
mellitus, or cause a permanent increase in the severity of 
diabetes mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated in active 
service; it was not manifested during the first year after 
separation from service; and it was not proximately due to or 
aggravated by service-connected left knee, foot, great toe, 
and/or ankle disabilities, or by treatment rendered 
therefore.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in March 2005, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate a claim for service 
connection, in particular, on a secondary basis, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  He was notified of the service 
incurrence, current disability, and nexus elements of a 
service connection claim, as well as the elements for 
establishing secondary service connection, including by 
aggravation.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate the 
various elements of his service connection claim.  
Information regarding ratings and effective dates was 
provided in December 2008.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claim was subsequently readjudicated in 
a March 2009 SSOC.  Thus, the duty to notify has been 
satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records have been obtained, as have post-service 
private and VA treatment records sufficiently identified by 
the Veteran.  A VA medical examination provided in January 
2009 was based upon consideration of the Veteran's prior 
medical history, including medical records and examinations 
and also describes the disability in sufficient detail for 
the Board to make an informed decision.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this regard, as discussed 
below, although the opinion does not address additional 
apparent cortisone injections, the rationale provides a 
sufficient basis for a decision, even without an absolute 
number of cortisone injections which have been administered 
to the Veteran.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  The Veteran also submitted 
additional evidence and written arguments directly to the 
Board in April 2009, and his representative provided a waiver 
of RO initial consideration of the additional evidence.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2006).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Diabetes Mellitus

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service treatment records do not show diabetes mellitus or 
elevated blood sugars during the Veteran's military service.  
In March 2002, the VA diagnosed diabetes mellitus; at that 
time, the Veteran reported that he had recently been 
diagnosed with diabetes mellitus at a private facility.  The 
VA record also noted that the Veteran's blood sugars had been 
"running high."  However, there is no indication of any 
elevated blood sugars within a year of his separation from 
active duty.  

The veteran contends that the treatment afforded for his 
service-connected disabilities, specifically, the injections 
of corticosteroids, caused his diabetes mellitus.  His 
service-connected disabilities currently consist of chronic 
pain syndrome of the left foot, rated 30 percent disabling, 
left knee degenerative joint disease, rated 20 percent 
disabling, ingrown toenail of the left great toe, rated 10 
percent disabling, and left ankle strain, rated 
noncompensable.  (The most recent VA examination, in January 
2009, suggests that the Veteran recently underwent amputation 
of either the right or left great toe; if the left toe, this 
may affect the characterization of the service-connected 
disability, but is not relevant to this decision.)

This matter was addressed in a VA examination in June 2006, 
at which time the examiner concluded that the diabetes was 
not related to his ingrown toenail that he had in service.  
In an addendum dated in February 2007, the examiner stated 
that the veteran had had numerous injections for his left 
great toe pain, but almost all were xylocaine injections.  
The examiner stated that before being diagnosed with diabetes 
mellitus, he only received two very small doses of cortisone 
injections, in December 2000 and September 2001.  The 
examiner stated that the literature had been reviewed, and 
there was no evidence indicating a small dose of cortisone 
injections in the joint caused diabetes, and that the 
veteran's diabetes was not caused by the treatment he 
received for his toe or knee.  

On a VA examination in February 2009, the examiner noted that 
the claims file and electronic medical a records had been 
reviewed.  Again, the examiner noted that most injections had 
been of Xylocaine, with only two cortisone injections before 
the diagnosis of diabetes mellitus.  The examiner also noted 
that a review of current literature did not show any evidence 
that a small dose of cortisone injections in the joint caused 
diabetes.  The examiner concluded that the diabetes mellitus 
was less likely than not caused or permanently aggravated by 
the treatment he received for his toe or knee.  The examiner 
explained that most of the side effects of prednisone could 
be eliminated by cortisone injections, which worked because a 
very small amount of medicine was put into a small area.  
When an injection was used, the medicine was delivered 
directly to the targeted site, requiring very little medicine 
used, and with very little systemic exposure.  The examiner 
stated that the total amount of cortisone in any injection 
was approximately the amount the body produced in 24 hours.  
This small dose diminished the side effects of the cortisone. 
Cortisone injections avoided most the short and long term 
side effects of prednisone.  The examiner commented that 
while cortisone injections could rarely cause aggravation of 
diabetes mellitus in insulin dependent, sensitive 
individuals, this was a temporary problem and easily 
compensated by increases of daily insulin for a few days.  

In response, the Veteran submitted copies of signed VA forms 
Request for Administration of Anesthesia and for Performance 
of Operations and Other Procedures, which described the 
procedure and included the signed consent of the Veteran.  
These appear to indicate 15 cortisone injections, dating from 
October 1998 to August 2005, six of which were apparently 
given as treatment for service-connected disabilities prior 
to the diagnosis of diabetes mellitus in 2002.  However, 
although the examiner in January 2009 again reported only two 
injections of cortisone prior to the diagnosis of diabetes 
mellitus, unlike the earlier examination, the examiner's 
rationale clarified that it was not the small number of two 
injections that was significant so much as the small amount 
of cortisone in an injection, with minimal systemic exposure.  
The examiner indicated that although a temporary rise in 
blood sugar could result, it would not be a permanent 
increase in severity of the underlying condition.  

The exact number of cortisone injections administered is not 
clear, as the records submitted by the Veteran are 
authorizations for the injections, and not the actual records 
of injections.  However, assuming that all of the authorized 
injections were administered, the examiner's rationale still 
applies.  In this regard, the examiner's rationale was based 
on the small amount of cortisone in a local injection, rather 
than the number of such injections.  

The evidence shows that diabetes mellitus was first shown 
years after service, and, according to the medical evidence, 
diabetes mellitus was not caused or aggravated by the 
Veteran's service-connected disabilities, in particular, 
cortisone injections administered to treat symptoms of those 
disabilities.  The matter is not subject to lay observation, 
and neither the Board nor the veteran possesses the necessary 
medical expertise to challenge the results of this medical 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  Moreover, while there is evidence 
suggesting that the number of injections administered may not 
have been accurately reported in the VA examination report, 
the rationale was sufficient to cover the facts of the case, 
and, hence, was adequate.  There is no medical evidence in 
the Veteran's favor, and, hence, the weight of the evidence 
is against the claim.  In reaching this determination, the 
Board is mindful that all reasonable doubt is to be resolved 
in the Veteran's favor.  However, the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


